DETAILED ACTION
The following non-final Office action is in response to Applicant’s request for continued examination received on 09/08/2020 and the remarks provided with the AFCP 2.0 request received on 08/06/2020 which was followed by an Advisory Action mailed 09/04/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.
 
Status of the Claims
Claims 1, 20-24, 27 and 28 are the amended claims.  Claims 25 and 26 were previously canceled.  Claims 1-24 and 27-30 are pending.

Response to Amendments/Arguments
Applicant’s arguments received on 08/06/2020 regarding the 101 rejection have been fully considered but they are not persuasive.
Applicant argues the amended limitations regarding the GUI and property carryforward information features are unconventional and more than what is well-understood, routine and conventional activity in the field and that the limitations allow for more efficient visualization of information extracted from machine data, by transferring certain visualization context information to a user-specified GUI navigation target.  Applicant further argues the limitations regarding the property carryforward features are describing “specific structure and concordant functionality of the graphical user interface” similar to that of Trading Technologies Int’l, Inc. v CQG, Inc (Fed Cir. 2017).  
Examiner respectfully disagrees.  Regarding the amended limitations about the GUI property carryforward feature, Examiner interprets these limitations as being well-understood, routine and conventional based on the broadest reasonable interpretation of the limitations and an updated prior art search.      
The limitations are interpreted as follows: User interacts with a data visualization which causes a menu of selectable options to appear, then user selects an option from the menu which causes contextual information associated with the data visualization to be passed to another window or display corresponding to the selected menu option.
In accordance with the Berkheimer memo, the following prior art is interpreted as evidence showing the amended limitations are considered well-understood, routine and conventional.

Millmore US 2015/0046356 see Fig. 3 and para. 0091, 0092 – user drill down options via a drop-down menu are context sensitive such that they change depending upon where the user right-clicks in the visualization to activate a drop-down menu which includes “Export” and “View Probability Graph”.
Befort US 2012/0290705 see Fig. 5B, para 0061 - from a dashboard, users can navigate to a local process integration (PI) monitor associated with a selected message and/or PI component in order to work on and/or fix local issues at a technical or application system; Fig. 5B, 0062 – creation/generation of helpdesk tickets may be performed by a user interacting with the presented information (i.e. the dashboard).
Nelson US 2006/0189330 see Figs. 10, 11B, 0053-0055 – user right clicks on a measurement point in a displayed graph, a pop-up menu with options is displayed for options that include facilitating further functionality using derived or underlying data associated with the elements in the displayed graph.
For these prior art references, the menus are interpreted as similar to Applicant’s menu in Fig. 70K and described in para 01240-01245 of Applicant’s specification.  While the menu options differ between the prior art references’ menus and Applicant’s menu, 
Also, based on Applicant’s specification ([01443, [01446]-[01448], Fig. 2), the GUI is recited for its known basic function of enabling user interaction with the computer.  Further, the Intellectual Ventures v. Capital One Bank ‘382 patent (Fed. Cir. 2015) decision indicated that an interactive interface claimed in a generic manner is not inventive.  Applicant’s GUI and property carryforward information feature are considered similar to the interactive interface from that decision in contrast to the Trading Technologies interface.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more in accordance with the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (See Federal Register Vol. 84, No. 4). 
As part of Step 1 of the subject matter eligibility test, it must be determined whether Applicants’ claims are directed to one of the four statutory categories of invention. Applicant’s claims pass Step 1.  
Step 2A Prong One of the subject matter eligibility test, the claims are directed to an abstract idea of using time series analysis and statistical analysis to evaluate collected values and display the calculated results. Specifically, the limitations in claim 1 that set forth or describe an abstract idea are indicated in bold below: 
executing a search query to derive multiple key performance indicator (KPI) values for each of one or more entities that provide a service, wherein the service is represented by a service definition, wherein the service definition associates the one or more entities with the service and each entity is represented by an entity definition that identifies machine data for deriving the KPI values pertaining to the entity;
 accumulating the derived multiple KPI values to produce a per-entity time series corresponding to a duration of time in computer storage;
generating, for each of the one or more entities, a per-entity time series corresponding to a duration of time, wherein the per-entity time series is generated using a respective set of KPI values from the multiple KPI values for a respective entity from the one or more entities;
for each of one or more statistical metrics, generating a statistical metric time series associated with the duration of time, the statistical metric time series comprising values of the statistical metrics that are derived from the per-entity time series; 
causing display of a graphical user interface (GUI) comprising a depiction of data from the statistical metric time series;
receiving, via the GUI, a first user input indicating a selection of a particular entity from the one or more entities;
in response to the first user input, causing the GUI to display the data from the per-entity time series corresponding to the particular entity, wherein the data from the per-entity time series is displayed using an interactive depiction that is superimposed with an overlay comprising a depiction of data from one of the one or more statistical metric time series corresponding to the particular entity;
receiving a second user input indicating an interaction with a visible portion of the overlay; and
in response to the second user input, causing the GUI to display a navigation option having associated property carryforward information that specifies a visualization context information; 
receiving a third user input indicating an interaction with the navigation option; and 
in response to the third user input, outputting the property carryforward information for receipt by a navigation target, wherein, upon receipt of the carryforward information, the navigation target uses the visualization context information to display the data from the per-entity time series in a context of the navigation target.  

Such steps of using time series and statistical metric analyses to evaluate collected performance data values of a service entity and displaying the calculated results of the time series analysis superimposed with an overlay of the statistical metric analysis 
As part of Step 2A Prong Two of the subject matter eligibility test, the additional elements include generic computer elements such as a computer system with processor for performing the method as a whole, computer storage for accumulated KPI values; a graphical user interface (GUI) for displaying and manipulating the displayed analyses results.  These elements do not integrate the abstract idea into a practical application because such appending of a computer with processor, computer storage and GUI including navigation options amounts to merely including instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea.  Also, the property carryforward information features to display data from the time series results in a context of a selected navigation target can be interpreted as insignificant extra-solution activity or post-solution activity as it is manipulation after-the-fact of the calculated KPI value time series and statistical metric time series results that fall under an abstract idea.  These features are viewed as incidental or tangential to the primary focus of the claim because such features does not alter or affect how the primary process is performed (see MPEP 2106.05(g) 2100-67 regarding incidental addition to a claim).  The primary process interpreted as the calculating and displaying of the KPI value time series and statistical metric time series.
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (also see MPEP 2106.05(f))).  Also, the computer storage is recited for its known basic function of storing information and is similar to the electronic recording keeping in Alice Corp. and Ultramercial and the storing of information in Versata which are well-understood, routine and conventional computer functions (see MPEP 2106.05(d)).  Also, based on Applicant’s specification ([01443, [01446]-[01448], Fig. 2), the GUI is recited for its known basic function of enabling user interaction with the computer and is considered well-understood, routine and conventional.  Further, with respect to the GUI, specifically displaying a navigation option in response to user input with a displayed object and carrying contextual information associated with the object forward to a target selected from the navigation option (identified above in Step 2A Prong Two as insignificant extra-solution activity) is considered well-understood, routine and conventional based on the conclusions in Intellectual Ventures v. Capital One Bank ‘382 patent (Fed. Cir. 2015) in which an interactive interface claimed in a generic manner is not inventive.  
Also, an updated search of the prior art indicates computer functionality of the property carryforward limitations is well-understood, routine and conventional.  For example, the following references are interpreted as disclosing computer functionality of the property carryforward limitations. 

Millmore US 2015/0046356 see Fig. 3 and para. 0091, 0092 – user drill down options via a drop-down menu are context sensitive such that they change depending upon where the user right-clicks in the visualization to activate a drop-down menu which includes “Export” and “View Probability Graph”.
Befort US 2012/0290705 see Fig. 5B, para 0061 - from a dashboard, users can navigate to a local process integration (PI) monitor associated with a selected message and/or PI component in order to work on and/or fix local issues at a technical or application system; Fig. 5B, 0062 – creation/generation of helpdesk tickets may be performed by a user interacting with the presented information (i.e. the dashboard).
Nelson US 2006/0189330 see Figs. 10, 11B, 0053-0055 – user right clicks on a measurement point in a displayed graph, a pop-up menu with options is displayed for options that include facilitating further functionality using derived or underlying data associated with the elements in the displayed graph. 
Further, Applicant’s specification regarding implementation via a general purpose computer ([01446], [01447]) indicates the recited computer system is well-understood, routine and conventional and that the combined computer elements of storage, GUI, TLI Communications and OIP Technologies regarding use of a generic computer.  These computer elements in Applicant’s claim are recited at a high level of generality and for performing their basic functions in a normal, expected manner.  These computer elements are not a meaningful limitation to establish significantly more as they serve merely as a tool to implement the abstract idea and to generally link the abstract idea to implementation via generic computers.  Decisions in FairWarning (i.e., computer used merely as a tool) and Alice Corp. (i.e., generally link abstract idea to implementation via computer) for example further demonstrate such generic computer elements are not considered significantly more and do not represent an inventive concept.  Viewing the claim as a whole with the limitations as an ordered combination adds nothing that is not already present when looking at the limitations individually.  Therefore, the additional elements alone and in combination with the abstract idea do not pass Step 2B of the subject matter eligibility test. 
The dependent claims i.e., claims 2-19, further narrow the querying, statistical metrics and displaying of data which are part of the abstract idea and further narrowing an abstract idea does not render a claim non-abstract.  Also, the GUI in claims 17-19 is still considered well-understood, routine and conventional as discussed above. The dependent claims, i.e., claims 20-24, 27 and 28, further limit the GUI to include receiving input (i.e., a selection by a user) and then causing the GUI to display information accordingly.  This is still considered a well-understood, routine and conventional computer function based on Applicant’s specification and IV v Cap One Bank ‘382 discussed above as well as the prior art references mentioned above. Viewing each claim as a whole does not add anything further than looking at the limitations individually.  Independent claims 29 and 30 are viewed as similar to independent claim 1 and therefore the same analysis applies.  
Applicant’s claims are not patent eligible for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on PTO-892:
Ramsay US 2012/0240064 see Fig. 2 and para 0057 – interact with visualization via a right-click menu that provides selectable options including a drill out to application menu option; 0066 – menu item for selection is “Drill Out to App” which provides a user option to instantiate or otherwise activate a program used to process underlying data, such as one of the ERP applications of Fig. 1; 0067 - drill out to the underlying subledger transactions…user enabled to select a sector and drill out to the appropriate application to view the underlying transactions.
Millmore US 2015/0046356 see Fig. 3 and para. 0091, 0092 – user drill down options via a drop-down menu are context sensitive such that they change depending upon where the user right-clicks in the visualization to activate a drop-down menu which includes “Export” and “View Probability Graph”.
Befort US 2012/0290705 see Fig. 5B, para 0061 - from a dashboard, users can navigate to a local process integration (PI) monitor associated with a selected message and/or PI component in order to work on and/or fix local issues at a technical or 
Nelson US 2006/0189330 see Figs. 10, 11B, 0053-0055 – user right clicks on a measurement point in a displayed graph, a pop-up menu with options is displayed for options that include facilitating further functionality using derived or underlying data associated with the elements in the displayed graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALISSA D KARMIS/Examiner, Art Unit 3683  

/ROBERT D RINES/Primary Examiner, Art Unit 3683